DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 12/28/20.
Applicant’s 12/28/20 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically amendment of claims 1, 11 and 19 “wherein the first screen information corresponds to a content of the target page for displaying on a first screen on a terminal device, and the rendering of the page information and the requesting of the first screen information of the target page are performed in parallel” and it is not clear if “target page” and “page” are intended to be the same or a different page. Furthermore, if “the page information” is intended to be different from “the page information of the target page” lacks antecedent basis and should be “a page information.” For purposes of examining “the page” is interpreted to be the same as “the page information of the target page” referenced previously in “rendering the page information of the target page” (for example, claim 1 lines 5-6) and prior art searched accordingly. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0329746 A1 to Chen et al. (“Chen”) in view of WIPO Patent Publication No. 2017206626A1 (Dec 7, 2017) to Chen et al. (“Chen-Wipo”) – English translation using US 20190058667 A1 to Chen et al. (“Chen-667”) and further in view of U.S. Patent Publication No. 2014/0053059 A1 to Weber et al. (“Weber”).  
As to claim 1, Chen discloses a method for a browser application to load a page's first screen (Chen: fig 1-5, [0007-113]: s202: initiating a page content request to a server based on a triggered request page (application to load a page's first screen) [0077] … if the client terminal WebView finds an identifier after opening the HTML page (browser application to load a page's first screen), a native component parsing engine may be injected to complete parsing of CSS-layout, data, events and other information … and the rendered component may be directly added to the original WebView to complete dynamic layout of the native component of the request page (browser application to load a page's first screen) [0046]), comprising:
in response to a request to load a target page, obtaining page information of the target page associated with the browser application (Chen: fig 1-5, [0007-113]: s202:  … opening the request page based on a received page response content returned by the server (in response to a request to load a target page (obtaining page information of the target page) [0078] … on a page browsed by a user (page information of the target page associated with the browser application), the original tag in the page … needs to be modified is replaced with a selected custom component [0082]).
Chen did not explicitly disclose in response to a request to load a target page obtaining page information of the target page from a local storage associated with the browser application (emphasis added).
Chen-wipo -English translation Chen-667 discloses in response to a request to load a target page (Chen-667: fig 1-5, [0065-161]: in response to an operation of a user on the interactive page (in response to a request to load …) [0109] … webpage elements of the interactive page (target page) represented by the native UI component (to load a target page) [0108]), 
obtaining page information of the target page from a local storage associated with the browser application (emphasis added) (Chen-667: fig 1-5, [0065-161]: … for example, URL location to obtain requested network resource (page information of the target page) may be local and corresponding service function script downloaded (loaded) from local specific location and location to obtain requested network resource may be at an http server [0111] and may be implemented as a function module of a browser to provide browser-like kernel or function of browsing engine (associated with the browser application) [0112]).
Chen and Chen-wipo -English translation Chen-667 are analogous art because they are from the same field of endeavor with respect to interactive pages.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chen-667 into the method by Chen.  The suggestion/motivation would have been to provide an operation effect that is smooth and overall performance of the page is desired and user experience can be obtained (Chen: [0108]).
Chen and Chen-wipo -English translation Chen-667 further disclose rendering the page information of the target page (Chen: fig 1-5, [0007-113]: if 
requesting first screen information of the target page through a network (Chen: fig 1-5, [0007-113]: selecting corresponding custom component according to tag information and calling (requesting) a set custom component rendering engine to render the custom component [0079-80] … before page rendering, an HTML description file preprocessed, including extracting information of a tag of a custom native component [0083] …).
Chen did not explicitly disclose wherein the first screen information corresponds to a content of the target page for displaying on a first screen on a terminal device, and the rendering of the page information and the requesting of the first screen information of the target page are performed in parallel.
Weber discloses wherein the first screen information corresponds to a content of the target page for displaying on a first screen on a terminal device Weber: fig 8, [0213]: block 802 fetch discovered image resource concurrent (in parallel) with performance of other browser operations (e.g. HTM parsing, etc)), and the rendering of the page information and the requesting of the first screen information of the target page are performed in parallel (Weber: fig 8-10, [0213-223]: block 804-806 & 810 send downloaded resource data for decoding concurrent (in parallel) with performance of other browser operations and decode data concurrent (in parallel) with performance of other browser operations and serialize updates to DOM tree [0213-214] and see fig 9-10 multiple CSS Parsing tasks execute concurrently (in parallel) with HTL parser and/or HTML parsing operations and parallel DOM styling method [0217; 223]).
Chen, Chen-wipo -English translation Chen-667 and Weber are analogous art because they are from the same field of endeavor with respect to rendering HTML documents in a web browser.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Weber into the method by Chen and Chen-wipo -English translation Chen-667.  The 
Chen, Chen-wipo -English translation Chen-667 and Weber further disclose comparing the first screen information obtained through the network with the page information of the target page to determine whether the page information of the target page is updated (Chen: fig 1-5, [0007-113]: on a page browsed by the user, original tag in page needs to be modified (updated) is replaced (updated) with selected custom component [0082] … extracting information of a tag of a custom native component  and calculating (comparing) tag information such as Css-layout and events [0083] … when user-defined and set custom component and parsing information of the custom component updates, send the parsing information to a custom component parsing engine of client terminal [0086]); and
in response to the page information of the target page being determined as updated (Chen: fig 1-5, [0007-113]: … if it is necessary to render native component, call a custom component rendering engine to render the custom component parsed (see with [0086] – in response to the page information of the target page being determined as updated) [0072]), 
continuing to render the target page's first screen based on the first screen information obtained through the network (Chen: fig 1-5, [0007-113]: after rendering of native custom component completed, the rendered present native custom component directly added to WebView [0074] … and through tag of native custom component on the basis of an HTML page, complete rendering of native component on the HTML page to achieve dynamic layout of the native component on the WebView [0104]).
Same motivation applies as mentioned above to make the proposed modification.
  As to claim 2, Chen, Chen-wipo -English translation Chen-667 and Weber disclose displaying the target page's first screen when the rendering of the target page's first screen is completed (Chen-667: fig 1-5, [0065-161]: see fig 5 block s5200 according to acquired network resource request, acquiring generate a target page and display target page in current window [0144-152];
Chen: fig 1-5, [0007-113]: after rendering of native custom component completed, the rendered present native custom component directly added to WebView [0074] … and through tag of native custom component on the basis of an HTML page, complete rendering of native component on the HTML page to achieve dynamic layout of the native component on the WebView [0104]).
For motivation, see rejection of claim 1.
  As to claim 3, Chen, Chen-wipo -English translation Chen-667 and Weber disclose making a network request for dynamic data of the target page's first screen (Chen: fig 1-5, [0007-113]: dynamic layout of a native component on a WebView by customizing tag of native component in web page browsed by user [0110]).
For motivation, see rejection of claim 1.
As to claim 8, see similar rejection to claim 5 where the method is taught by the method.
As to claim 8, Chen, Chen-wipo -English translation Chen-667 and Weber disclose in response to the first screen information of the target page being determined as not updated (Chen: fig 1-5, [0007-113]: fig 1 block s112 open request page and query whether there is preset identifier in page response content <no> (not updated) and after block s118 page rendering), 
displaying the target page's first screen when the rendering of the page information of the target page is completed Chen: fig 1-5, [0007-113]: fig 1 block s112 open request page and query whether there is preset identifier in page response content <no> (not updated) and after block s118 page rendering).
For motivation, see rejection of claim 1.
As to claim 9, Chen, Chen-wipo -English translation Chen-667 and Weber disclose wherein the target page is at least one of the following: a front-end rendered page (Chen: fig 1-5, [0007-113]: s118: client terminal conducts page rendering [0070]); a server rendered page; and a page that is at least partially isomorphic.

As to claim 10, Chen, Chen-wipo -English translation Chen-667 and Weber disclose wherein the local storage is a local storage created for the browser application (Chen-667: fig 1-5, [0065-161]: … network resource access apparatus 2000 and hybrid apparatus 400 implemented by instructions configured processor [0155]).
For motivation, see rejection of claim 1.
As to claims 11-13, see similar rejection to claims 1-3, respectively, where the system is taught by the method.
As to claims 17-18, see similar rejection to claims 8-9, respectively.
As to claims 19-20, see similar rejection to claims 1 and 3, respectively where the medium is taught by the method.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0329746 A1 to Chen et al. (“Chen”) in view of WIPO Patent Publication No. 2017206626A1 (Dec 7, 2017) to Chen et al. (“Chen-Wipo”) – English translation using US 20190058667 A1 to Chen et al. (“Chen-667”), U.S. Patent Publication No. 2014/0053059 A1 to Weber et al. (“Weber”) and further in view of U.S. Patent Publication No. 2016/0077853 A1 to Feng et al. (“Feng”).
As to claim 4, Chen, Chen-wipo -English translation Chen-667 and Weber disclose the method of claim 1.
For motivation, see rejection of claim 1.
Chen did not explicitly disclose wherein the dynamic data is in json format.   
Feng discloses wherein the dynamic data is in json format (Feng: fig 1-7, [0019-0298]: client device has capability to query the server dynamically for models and instantiate them as native object equivalents at runtime [0010]).
Chen, Chen-wipo -English translation Chen-667, Weber and Feng are analogous art because they are from the same field of endeavor with respect to objects.
, Chen-wipo -English translation Chen-667 and Weber.  The suggestion/motivation would have been to provide API-accessible objects defined in javascript file and JSON (javascript object notation) file to make processing of requests seamless (Feng: [0003]).
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0329746 A1 to Chen et al. (“Chen”) in view of WIPO Patent Publication No. 2017206626A1 (Dec 7, 2017) to Chen et al. (“Chen-Wipo”) – English translation using US 20190058667 A1 to Chen et al. (“Chen-667”), U.S. Patent Publication No. 2014/0053059 A1 to Weber et al. (“Weber”), U.S. Patent Publication No. 2016/0077853 A1 to Feng et al. (“Feng”) and further in view of U.S. Patent Publication No. 2016/0110455 A1 to von Bochmann et al. (“von Bochmann”).
  As to claim 5, Chen, Chen-wipo -English translation Chen-667, Weber and Feng disclose performing Document Object Model-diff (DOM-difl) on the first screen information obtained through the network and the page information of the target page to find an updated node (Feng: fig 5-11, [0019-0298]: model object supports sync, mixed in via datamodel object … diff (DOM-difl) – get a set of deltas and conflicts since given checkpoint and get changes to model since given checkpoint … replicate changes to given target model and create update list from delta list … modified – an entry with a current and previous revision … the change list and replication can be used against existing data sources with large sets of data and changes made to data source that supports replication tracked as revisions in that data source’s list [0277-293] … example client side with calling REST API in JS using Node.JS [0263] & see code example).
For motivation, see rejection of claim 1.
Chen did not explicitly disclose DOM tree.   
von Bochmann discloses Dom tree.
Specifically, von Bochmann discloses performing Document Object Model-diff (DOM-difl) on the first screen information obtained through the network and the page information of the target page to find an updated DOM tree node first screen information) and html_after (the page information of the target page) execution instances [0079] … representation of html_before is DOM tree snapshot (to find an DOM tree node) before execution of event X and process executes event on page and obtains diff ((DOM-difl) between DOM tree snapshots before and after execution of event(s) (performing Document Object Model-diff (DOM-difl) to find an updated DOM tree node) [0089]).
Chen, Chen-wipo -English translation Chen-667, Weber, Feng and von Bochmann are analogous art because they are from the same field of endeavor with respect to DOM.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by von Bochmann into the method by Chen, Chen-wipo -English translation Chen-667, Weber and Feng.  The suggestion/motivation would have been to provide the state of the whole application represented by a set of current states of representative subtrees (von Bochmann: [0087]).
As to claim 6, see similar rejection to claim 5 where the method is taught by the method.
  As to claim 6, Chen, Chen-wipo -English translation Chen-667, Weber, Feng and von Bochmann further disclose rendering the amended DOM tree node (von Bochmann: fig 5-11, [0037-93]: fig 8 is screenshot of portions of user interface with state 3 of fig 3 represented as multiple of states … and different subtrees of the DOM have associated respective states and corresponding web application more correct (the amended DOM tree node) … more accurately represents the DOM of page composed (rendering the amended DOM tree node) [0063-65]).
For motivation, see rejection of claim 1.
As to claims 14-15, see similar rejection to claims 5-6, respectively, where the system is taught by the method.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0329746 A1 to Chen et al. (“Chen”) in view of WIPO – English translation using US 20190058667 A1 to Chen et al. (“Chen-667”), U.S. Patent Publication No. 2014/0053059 A1 to Weber et al. (“Weber”) and further in view of U.S. Patent Publication No. 2014/0067550 A1 to Chang et al. (“Chang”).
As to claim 7, Chen, Chen-wipo -English translation Chen-667 and Weber disclose the method of claim 1.
For motivation, see rejection of claim 1.
Chen did not explicitly disclose when page information of the target page is not stored in the local storage, obtaining complete page information of the target page for rendering and displaying in response to the request to load the target page, and storing the complete page information in the local storage.   
Chang discloses when page information of the target page is not stored in the local storage, obtaining complete page information of the target page for rendering and displaying in response to the request to load the target page (Chang: fig 1, [0019-55]: … server acquires a page view following loading (obtaining complete page information), a page view is a full web page displayed in a browser application (obtaining complete page information of the target page for rendering and displaying in response to the request to load the target page) and subsequently a screenshot captures the displayed web page and screenshot saved [0047] ), and
storing the complete page information in the local storage (Chang: fig 1, [0019-55]: when the browser completes the process of accessing page, the browser stores a page view of the page [0047]).
Chen, Chen-wipo -English translation Chen-667, Weber and Chang are analogous art because they are from the same field of endeavor with respect to HTML.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chang into the method by Chen, Chen-wipo -English translation Chen-667 and Weber.  The suggestion/motivation would have been to provide for storing a screenshot of a 
As to claim 16, see similar rejection to claim 7 where the system is taught by the method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443